Citation Nr: 1642055	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  11-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for intestinal polyps with a post-operative ileostomy, to include as secondary to service-connected post-gastrectomy syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from January 1961 to March 1976.

This matter in on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran later testified at a hearing before the undersigned at a videoconference hearing in March 2013 and a transcript of the hearing is of record.

In August 2014, this case was remanded by the Board for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for intestinal polyps with a post-operative ileostomy so he is afforded every possible consideration.

In August 2014, remanded for an opinion as to whether the Veteran's intestinal polyps with a post-operative ileostomy had its onset in service or was caused or aggravated by his service-connected post-gastrectomy syndrome.
Pursuant to the Board's remand, in October 2014 the Veteran underwent a VA intestinal surgery Disability Benefits Questionnaire examination.  Upon a thorough review of the claims file and examination of the Veteran, the examining nurse practitioner diagnosed resection of the large intestine which she opined was less likely than not related to his service.  The rationale, in part, was that there was no evidence in the service records and research did not support a relationship between his service duties causing intestinal polyps.  She also noted his prior history of smoking since 1968 and stated that smoking is a primary risk factor for this disability.

She further opined that his disability was not caused by his service-connected post gastrectomy syndrome based on the rationale that post gastrectomy syndrome is not associated with intestinal polyps. 

With regard to whether it was aggravated by his service-connected post-gastrectomy syndrome, she opined that it was not aggravated beyond its natural progression, but in the rationale stated that, "According to Up To Date, H. pylori infection, nonsteroidal anti-inflammatory drugs (NSAIDs), and smoking are directly related to peptic ulcer disease resulting in multiple surgeries has not been determined a cause of intestinal adenoma or hyperplastic polyps."

When addressing the issue of service connection on a secondary basis, the correct legal standard to apply is whether it is at least as likely as not that his intestinal polyps with a post-operative ileostomy is (a) proximately due to or the result of the Veteran's service-connected post gastrectomy syndrome, or (b) aggravated or permanently worsened by a service-connected post gastrectomy syndrome.  While it appears that the nurse practitioner's opinion addresses the theory of aggravation, the rationale provided in support of the opinion pertains to causation.  Accordingly, it appears that the examiner's opinion and rationale do not conform to the correct legal standard and the Board finds that another medical opinion is warranted. 

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records related to the Veteran's intestinal polyps with a post-operative ileostomy, including those from the Wichita VAMC, dated from December 2014 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  After the foregoing has been completed, provide the claims file to the VA nurse practitioner who provided the October 2014 VA examination (if possible, but not required).  If this examiner is unavailable, provide the claims file to another VA examiner who should determine whether a new VA examination is warranted in order to provide an opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

Is it at least as likely as not (50 percent probability or more) that any intestinal polyps with a post-operative ileostomy, are (a) proximately due to or the result of the Veteran's service-connected post-gastrectomy syndrome, or (b) aggravated or permanently worsened by his service-connected post-gastrectomy syndrome..  If it is determined that the intestinal polyps with a post-operative ileostomy are related to his service-connected post-gastrectomy syndrome, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

